Exhibit 10.6
AMENDMENT NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into this 22nd day of September, 2010 (the “Amendment Effective
Date”), by and among FRANKLIN CREDIT ASSET CORPORATION, a Delaware Corporation
(“Franklin Asset”), TRIBECA LENDING CORP., a New York corporation (“Tribeca”),
Franklin Asset, LLC, a Delaware limited liability company (“FCAC Subco”) and the
other BORROWERS listed on Schedule 1 hereto (together with Franklin Asset,
Tribeca and FCAC Subco, each, a “Borrower” and collectively, the “Borrowers”),
and THE HUNTINGTON NATIONAL BANK, a national banking association (“Huntington”)
as administrative agent for the Lenders (as defined in the Credit Agreement
defined below), in such capacity, and together with its successors and assigns
in such capacity, the “Administrative Agent”).
This Amendment amends and modifies a certain Amended and Restated Credit
Agreement dated as of March 31, 2009 (as amended, supplemented, restated, or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) by and among the Borrowers, the Lenders and the Administrative
Agent. Capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.
RECITALS:
A. As of March 31, 2009, the Borrowers, the Lenders and the Administrative Agent
executed the Credit Agreement, amending and restating the terms of certain
extensions of credit to the Borrowers and reaffirming all Loan Documents entered
into or delivered prior to such date; and
B. Certain Affiliates of the Borrowers, Franklin Credit Management Corporation
(“FCMC”) and Franklin Credit Holding Corporation (“Holding”), have granted
security interests or Mortgages on certain Release Collateral (as defined below)
owned by such Affiliates pursuant to the Loan Documents executed and delivered
in connection with the Credit Agreement or a credit facility to such Affiliates
extended by The Huntington National Bank. “Release Collateral” means (i) the
Pledged Interests in FCMC, (ii) certain real property interests commonly known
as (A) 6 Harrison Street, Unit 6, New York, New York, and (B) 350 Albany Street,
New York, New York (together, the “FCMC Real Property”), and (iii) up to
$650,000 in cash collateral held as security for a credit facility to such
Affiliates extended by Huntington and HF (and subject to a second Lien and
security interest in favor of the Administrative Agent). In addition, (i) FCMC
executed and delivered to the Administrative Agent a certain Limited Recourse
Guaranty, dated as of March 31, 2009 (the “FCMC Limited Recourse Guaranty”), and
(ii) Holding executed and delivered to the Administrative Agent a certain
Limited Recourse Guaranty, dated as of March 31, 2009 (the “Holding Limited
Recourse Guaranty”); and

 

 



--------------------------------------------------------------------------------



 



C. In connection with (i) a proposed purchase of substantial portions of the
Mortgage Loans which are subordinate lien Mortgage Loans (the “Subordinate Loan
Sale”) by an Affiliate of the Borrowers, and (ii) the sale, restructuring or
spin off (the “Restructuring”) by Holding of its ownership interests in FCMC,
FCMC and Holding have requested that the Administrative Agent (w) release its
Liens and Mortgages in the Release Collateral; provided, however, that such
Mortgages in the FCMC Real Property shall remain in full force and effect until
the TJA Secured Note is indefeasibly paid in full, (x) discharge FCMC from any
liability under the FCMC Limited Recourse Guaranty and amend the Holding Limited
Recourse Guaranty, (y) consent to a change of control of FCMC and (z) waive any
Events of Default resulting from the Restructuring, in exchange for (A) certain
payments identified in restructuring agreements (the “Release Payments”) made to
the Administrative Agent and (B) the execution and delivery of the TJA Secured
Note and the Guarantor Collateral and the Deferred Payment Agreement (each such
term in this clause (B) as defined in the Credit Agreement on the Amendment
Effective Date); and
D. The Administrative Agent and the Required Lenders are willing to agree to the
release of the Liens at the times of various payments in favor of the
Administrative Agent with respect to the Release Collateral, discharge FCMC from
liability under the FCMC Limited Recourse Guaranty, amend the Holding Limited
Recourse Guaranty, consent to a change of control of FCMC and waive any Events
of Default resulting from the Restructuring, upon the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:
1. The definitions of “Change of Control”, “Collateral,” and “Guarantor”, set
forth in Section 1.01, “Certain Defined Terms,” of the Credit Agreement are
hereby amended to recite as follows:
“Change of Control” shall mean, (a) with respect to Holding, the replacement of
a majority of the board of directors from the directors who constituted the
board of directors on the Effective Date for any reason other than death or
disability, and such replacement shall not have been approved by such board of
directors, as constituted on the Effective Date (or as changed over time with
the approval of the then existing board of directors of Holding); or (b) a
Person or Persons acting in concert, as a result of a tender or exchange offer,
open market purchases, privately negotiated purchases, exercise of the stock
pledge or otherwise, shall have become the beneficial owner (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of equity
securities of Holding representing more than twenty percent (20%) of the
combined voting power of the outstanding securities of Holding, ordinarily
having the right to vote in the election of directors from the beneficial owners
as of the Effective Date; or (c) with respect to any Loan Party (other than
Holding and FCMC), the failure of Holding to own, directly or indirectly and
free and clear of any adverse claims (other than Liens securing the
Obligations), one hundred percent (100%) of the issued and outstanding Capital
Stock of such Loan Party (other than FCMC).

 

- 2 -



--------------------------------------------------------------------------------



 



“Collateral” shall have the meaning assigned to such term in the Security
Agreement, Mortgage, the Pledge Agreement or any other Loan Document executed
and delivered to the Administrative Agent by any Loan Party and shall include
without limitation:

  (i)  
the REIT Shares;

  (ii)  
the Participant Trust Certificates;
    (iii)  
an undivided interest in the Mortgage Loans and REO Properties transferred to
New Trust pursuant to the Transactions to the extent of the Participant Trust
Certificates Percentage;

  (iv)  
[reserved];
    (v)  
all monies owing to any Loan Party (other than Holding) from any taxing
authority;
    (vi)  
all amounts owing pursuant to any deposit account or securities account of any
Loan Party (other than Holding);
    (vii)  
any commercial tort or other claim of FCMC or any Loan Party, including the WMC
Claims;
    (viii)  
certain real property interests of FCMC in respect to the Proprietary Leases and
any REO Property re-acquired by any Borrower pursuant to any Transfer Agreement;
    (ix)  
a second priority Lien on cash collateral held as security for revolving credit
and letters of credit from Huntington, HF and certain other lenders to FCMC;
    (x)  
a first Mortgage in real property interests at 6 Harrison Street, Unit 6, New
York, New York, subject to the Administrative Agent’s agreement to release the
same upon indefeasible payment in full of the TJA Secured Note;

 

- 3 -



--------------------------------------------------------------------------------



 



  (xi)  
any monies, funds or sums due or received by any Borrower in respect of any
program sponsored by any Governmental Authority, any federal program, federal
agency or quasi-governmental agency, including without limitation any fees
received, directly or indirectly, under the U.S. Treasury Homeowners
Affordability and Stability Plan;
    (xii)  
The TJA Secured Note; and
    (xiii)  
The Deferred Payment Agreement.

“Guarantor” shall mean Holding pursuant to a limited recourse guaranty and any
other Person which has become obligated to the Administrative Agent or the
Lenders in respect of the Obligations under any Loan Document pursuant to the
terms of a Guarantee.
2. Clause (e) of the definition of “Mandatory Prepayment Event,” set forth in
Section 1.01, “Certain Defined Terms,” of the Credit Agreement is hereby amended
to recite as follows:
(e) the receipt by any Borrower or any Loan Party of the proceeds of any
Collateral, or the receipt by any Borrower or any Loan Party (other than FCMC)
of the proceeds of any settlement or monetary judgment in respect of any
litigation or other similar proceeding.
3. The following defined terms are hereby added to Section 1.01, “Certain
Defined Terms,” of the Credit Agreement in their correct alphabetical order and
shall recite as follows:
“Deferred Payment Agreement” shall mean a certain Deferred Payment Agreement
dated as of September 22, 2010, among FCMC, Thomas J. Axon and the
Administrative Agent for the benefit of the Lenders.
“Guarantor Collateral” shall mean the following:
(i) an open end mortgage, assignment of rents and security agreement from James
Thomas Realty LLC on certain commercial real property, commonly known as 6
Harrison Street, Unit 5, New York, New York, subject only to a lien in favor of
the Communication Workers of America securing Indebtedness not to exceed the
principal sum of $550,000; and
(ii) a first and exclusive lien and security interest on each of the following
promissory notes secured by mortgages on certain real property:
(A) promissory note dated June 21, 1994, in the original principal amount of
$525,708.41 from 18 Harrison Street Development Associates held by Harrison
Street Realty Corp., secured by a first Mortgage on certain commercial real
property known as 18 Harrison Street, New York, New York, with an outstanding
principal balance of $1,014,098.92 as of the date hereof;

 

- 4 -



--------------------------------------------------------------------------------



 



(B) promissory note dated March 25, 2009, in the original principal amount of
$1,005,820.10 from 18 Harrison Street Development Associates held by Harrison
Street Realty Corp., secured by a second Mortgage on certain commercial real
property known as 18 Harrison Street, New York, New York with an outstanding
principal balance of $1,005,820.10 as of the date hereof; and
(C) promissory noted dated March 25, 2009, in the original principal amount of
$1,315,382 secured by a first Mortgage on commercial real property known as 185
Franklin Street, New York, New York, with an outstanding principal balance of
$1,315,382 as of the date hereof.
“TJA Secured Note” means a secured promissory note dated as of September 22,
2010, in the principal amount of $1,000,000, executed and delivered to the
Administrative Agent for the benefit of the Lenders by FCMC, which note shall be
guaranteed by a payment guaranty from Thomas J. Axon, and shall be secured by
the Guarantor Collateral.
4. The second sentence of Section 7.08, “Activities of Franklin Servicing,” of
the Credit Agreement is hereby amended to recite as follows:
The Loan Parties (other than FCMC) shall cause (i) Franklin Servicing LLC at all
times to maintain its limited liability company existence and preserve and keep,
or cause to be preserved and kept, in full force and effect its rights and
licenses material to its business; and (ii) Holding to pledge one hundred
percent (100%) of the Capital Stock of Franklin Servicing LLC and all dividends
or distributions in respect thereof to the Administrative Agent.
5. Clause (c) of Section 7.20, “Organizational Documents, Pledge or Transfer of
Equity Interests,” of the Credit Agreement is hereby amended to recite as
follows:
(c) No Borrower will permit or allow others to, create, incur or permit to exist
any Lien, security interest or claim on or to any Equity Interests of Franklin
Servicing LLC, Franklin Asset or Tribeca, other than a Lien securing the
Obligations.

 

- 5 -



--------------------------------------------------------------------------------



 



6. Clause (k) of the definition of Section 8.01, “Events of Default,” of the
Credit Agreement is hereby amended to recite as follows:
(k) any Change of Control of any Loan Party (other than FCMC) shall have
occurred; or
7. Section 10.22, “Release of Pledged Interests in FCMC,” is hereby deleted in
its entirety.
8. Conditions of Effectiveness. This Amendment shall become effective as of the
Amendment Effective Date, upon satisfaction of all of the following conditions
precedent:
(a) The Administrative Agent shall have received execution and delivery of, by
all parties signatory thereto, originals, or completion as the case may be, to
the satisfaction of the Lender and its counsel, containing such information
requested by the Administrative Agent and its counsel and reflecting the absence
of any material fact or issues and in all respect satisfactory to the Lender,
each of the following Loan Documents:
(i) Five (5) duly executed originals of this Amendment;
(ii) Five (5) duly executed originals of the First Amendment to Amended and
Restated Pledge Agreement;
(iii) Five (5) duly executed originals of the Deferred Payment Agreement; and
(iv) The TJA Secured Note and all loan documents evidencing the Guarantor
Collateral; and
(b) The Administrative Agent (for the benefit of the Lenders) shall have
received the Release Payments; and
(c) The representations contained in the immediately following paragraph shall
be true and accurate in all material respects.
9. Representations and Warranties. Each Borrower represents and warrants to the
Administrative Agent and each Lender as follows: (a) the execution, delivery and
performance by such Borrower of this Amendment and each other Loan Document have
been duly authorized by all requisite corporate or organizational action on the
part of such Borrower and will not violate any Requirement of Law applicable to
each Borrower; and (b) this Amendment has been duly executed and delivered by
each Borrower, and each of this Amendment, the Credit Agreement and each other
Loan Document as amended hereby constitutes the legal, valid and binding
obligation of each Borrower, enforceable against such Borrower in accordance
with the terms thereof.
10. Ratification and Reaffirmation. Each Borrower agrees that the Liens and
security interests granted to the Administrative Agent with respect to the
Obligations as security for all obligations and liabilities of such Borrower
under the Credit Agreement, each Application and Agreement for Letter of Credit
and the Revolving Loan Note are valid and binding and are hereby ratified and
confirmed in all respects.

 

- 6 -



--------------------------------------------------------------------------------



 



11. Reference to and Effect on the Loan Documents. (a) Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “Amended and Restated
Credit Agreement,” “Credit Agreement,” “Agreement,” the prefix “herein,”
“hereof,” or words of similar import, and each reference in the Loan Documents
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as amended hereby. (b) Except to the extent amended or modified hereby, all of
the representations, warranties, terms, covenants and conditions of the Credit
Agreement and the other Loan Documents shall remain as written originally and in
full force and effect in accordance with their respective terms and are hereby
ratified and confirmed, and nothing herein shall affect, modify, limit or impair
any of the rights and powers that the Administrative Agent may have hereunder or
thereunder. Nothing in this Amendment shall constitute a novation. The
amendments set forth herein shall be limited precisely as provided for herein,
and shall not be deemed to be a waiver of, amendment of, consent to or
modification of any of the Administrative Agent’s or any Lender’s rights under,
or of any other term or provisions of, the Credit Agreement or any other Loan
Document, or of any term or provision of any other instrument referred to
therein or herein or of any transaction or future action on the part of any
Borrower that would require the consent of the Lender.
12. No Waiver. Nothing in this Amendment shall be construed to waive, modify, or
cure any default or Event of Default that exists or may exist under the Credit
Agreement or any other Loan Document.
13. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (1) ARISING UNDER THIS AMENDMENT OR ANY LOAN DOCUMENT, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
14. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, and all of which together will
constitute one and the same instrument. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof will constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.

 

- 7 -



--------------------------------------------------------------------------------



 



15. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Ohio.
16. Headings. Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.
17. Patriot Act Notice. The Administrative Agent hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.L.10756 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow the Administrative Agent to identify each Borrower in accordance
with the Act.
[Signature Pages Follow.]

 

- 8 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrowers and the Administrative Agent have hereunto set
their hands as of the date first set forth above.

            BORROWERS:

FRANKLIN CREDIT ASSET CORPORATION
      By:   /s/ Thomas J. Axon       Name:   Thomas J. Axon        Title:  
President        TRIBECA LENDING CORP.
      By:   /s/ Thomas J. Axon        Name:   Thomas J. Axon        Title:  
President        FRANKLIN ASSET, LLC
      By:   /s/ Thomas J. Axon        Name:   Thomas J. Axon        Title:  
President        EACH BORROWER LISTED ON
SCHEDULE 1 ATTACHED HERETO
      By:   /s/ Thomas J. Axon        Name:   Thomas J. Axon        Title:   as
President of, and on behalf of, each Borrower listed on Schedule 1 attached to
this Amendment.   

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

THE HUNTINGTON NATIONAL BANK
      By:   /s/ Mark T. Bahlmann        Name:   Mark T. Bahlmann        Title:  
Authorized Representative   

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



REAFFIRMATION AND CONSENT OF GUARANTOR
The undersigned (“Guarantor”), being a limited guarantor of the indebtedness of
FRANKLIN CREDIT ASSET CORPORATION, a Delaware Corporation (“Franklin Asset”),
TRIBECA LENDING CORP., a New York corporation (“Tribeca”), Franklin Asset, LLC,
a Delaware limited liability company (“FCAC Subco”) and the other BORROWERS
listed on Schedule 1 to the above Amendment No. 2 to Amended and Restated Credit
Agreement (together with Franklin Asset, Tribeca and FCAC Subco, each, a
“Borrower” and collectively, the “Borrowers”) to THE FINANCIAL INSTITUTIONS
PARTY HERETO (each, a “Lender” and collectively, the “Lenders”), and THE
HUNTINGTON NATIONAL BANK, a national banking association, as administrative
agent for the Lenders, (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”) pursuant to one or more
certain guaranty agreements, as amended as of the date hereof, in favor of the
Administrative Agent, hereby (i) consents to be bound by the terms, conditions
and execution of the above Amendment No. 2 to Amended and Restated Credit
Agreement, (ii) reaffirms each warranty, representation, covenant, and agreement
made by Guarantor in one or more guaranty agreements executed and delivered to
the Administrative Agent, as amended as of the date hereof, and (iii) agrees
that Guarantor’s rights and obligations shall be continuing as provided in each
such guaranty agreement(s) and that such guaranty agreement(s) shall remain and
continue in full force and effect in all respects, in each case with respect to
the Obligations under the Credit Agreement, as amended by Amendment No. 2 to
Amended and Restated Credit Agreement.

            GUARANTOR:

FRANKLIN CREDIT HOLDING CORPORATION
      By:   /s/ Thomas J. Axon        Name:   Thomas J. Axon        Title:  
President   

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

         
FCMC 2000 C CORP.
       
FCMC 2000 D CORP.
       
FCMC 2001 A CORP.
       
FCMC 2001 B CORP (fka Fort 100 Corporation)
       
FCMC 2001 C CORP.
       
FCMC 2001 D CORP.
       
FCMC 2001 E CORP.
       
FCMC 2001 F CORP.
       
FCMC 2002 A CORP.
       
FCMC 2002 B CORP.
       
FCMC 2002 C CORP.
       
FCMC 2002 D CORP.
       
FCMC 2002 E CORP.
       
FCMC 2002 F CORP.
       
FCMC 2002 G CORP.
       
FCMC 2002 H CORP.
       
FCMC 2003 A CORP.
       
FCMC 2003 B CORP.
       
FCMC 2003 C CORP.
       
FCMC 2003 D CORP.
       
FCMC 2003 E CORP.
       
FCMC 2003 F CORP.
       
FCMC 2003 G CORP.
       
FCMC 2003 H CORP.
       
FCMC 2003 I CORP.
       
FCMC 2004 A CORP (fka FCMC 2003 J Corp.)
       
FCMC 2004 B CORP. (fka FCMC 2003 K Corp.)
       
FCMC 2004 C CORP.
       
FCMC 2004 D CORP.
       
FCMC 2004 E CORP.
       
FCMC 2004 F CORP.
       
FCMC 2004 G CORP.
       
FCMC 2004 H CORP.
       
FCMC 2004 I CORP.
       
FCMC 2004 J CORP.
       
FCMC 2004 K CORP.
       
FCMC 2004 L CORP.
       
FCMC 2004 M CORP.
       
FCMC 2005 A CORP.
       
FCMC 2005 B CORP.
       
FCMC 2005 C CORP.
       
FCMC 2005 D CORP.
       

 

 



--------------------------------------------------------------------------------



 



         
FCMC 2005 E CORP.
       
FCMC 2005 F CORP.
       
FCMC 2005 G CORP.
       
FCMC 2005 H CORP.
       
FCMC 2005 I CORP.
       
FCMC B-ONE 2004 A CORP.
       
FCMC B-ONE 2004 B CORP.
       
FCMC B-ONE 2004 C CORP.
       
FCMC B-ONE 2004 D CORP.
       
FCMC B-ONE 2004 E CORP.
       
FCMC B-ONE 2004 F CORP.
       
FLOW 2000A CORP.
       
FLOW 2000B CORP.
       
FLOW 2000D CORP.
       
FLOW 2000E CORP.
       
FLOW 2000F CORP.
       
FLOW 2001 A CORP.
       
FLOW 2001 B CORPORATION
       
FLOW 2001 C CORPORATION
       
FLOW 2001 D CORP (fka Fort 100 B Corporation)
       
FLOW 2001 E CORPORATION
       
FLOW 2001 F CORPORATION
       
FLOW 2001 G CORPORATION
       
FLOW 2001 H CORP.
       
FLOW 2001 I CORP.
       
FLOW 2001 J CORP.
       
FLOW 2001 K CORP
       
FLOW 2001 L CORP.
       
FLOW 2002 A CORP.
       
FLOW 2002 B CORP.
       
FLOW 2002 C CORP.
       
FLOW 2002 D CORP.
       
FLOW 2002 E CORP.
       
FLOW 2002 F CORP.
       
FLOW 2002 G CORP.
       
FLOW 2002 H CORP.
       
FLOW 2002 I CORP.
       
FLOW 2002 J CORP.
       
FLOW 2002 K CORP.
       
FLOW 2002 L CORP.
       
FLOW 2003 A CORP.
       
FLOW 2003 B CORP.
       
FLOW 2003 C CORP.
       
FLOW 2003 D CORP.
       

 

 



--------------------------------------------------------------------------------



 



         
FLOW 2003 E CORP.
       
FLOW 2003 F CORP.
       
FLOW 2003 G CORP.
       
FLOW 2003 H CORP.
       
FLOW 2003 I CORP.
       
FLOW 2003 J CORP.
       
FLOW 2003 K CORP.
       
FLOW 2003 L CORP.
       
FLOW 2004 A CORP. (fka Flow 2003 M Corp.)
       
FLOW 2004 B CORP.
       
FLOW 2004 C CORP.
       
FLOW 2004 D CORP.
       
FLOW 2004 E CORP.
       
FLOW 2004 F CORP.
       
FLOW 2004 G CORP.
       
FLOW 2004 H CORP.
       
FLOW 2004 I CORP.
       
FLOW 2005 A CORP.
       
FLOW 2005 B CORP.
       
FLOW 2005 C CORP.
       
FLOW 2005 D CORP.
       
FLOW 2005 E CORP.
       
FLOW 2005 F CORP
       
FLOW 2005 G CORP
       
FLOW 2005 H CORP
       
FLOW 2005 I CORP
       
FLOW 2005 J CORP
       
FLOW 99-92 CORP.
       
CAPE 77 CORP.
       
COAST 56 CORPORATION
       
EMERGE 64 CORPORATION
       
FIRSTGOLD 69 CORP.
       
BEACH FUNDING CORP.
       
COAST 96 CORP.
       
EMOD 65 CORP.
       
GREENWICH FIRST CORPORATION
       
GREENWICH FUNDING CORPORATION
       
GREENWICH MANAGEMENT CORPORATION
       
HARRISON FINANCIAL CORPORATION
       
PANCAL 82 CORP.
       
PENN 100B CORP.
       
PENN 100 CORP.
       
POINT 91 CORP.
       
STATES 87 CORP.
       

 

 



--------------------------------------------------------------------------------



 



         
FCMC 2005 J CORP.
       
FCMC 2005 K CORP.
       
FCMC 2005 L CORP.
       
FCMC 2005 M CORP.
       
FCMC 2005 N CORP.
       
FCMC 2005 O CORP.
       
FCMC 2005 P CORP.
       
FCMC 2005 Q CORP.
       
FCMC 2005 R CORP.
       
FCMC 2005 S CORP.
       
FCMC 2006 A CORP.
       
FCMC 2006 B CORP.
       
FCMC 2006 C CORP.
       
FCMC 2006 D CORP.
       
FCMC 2006 E CORP.
       
FCMC 2006 F CORP.
       
FCMC 2006 G CORP.
       
FCMC 2006 H CORP.
       
FCMC 2006 I CORP.
       
FCMC 2006 J CORP.
       
 
       
FCMC 2006 L CORP.
       
 
       
FCMC 2006 N CORP.
       
FCMC 2006 O CORP.
       
FCMC 2006 P CORP.
       
FCMC 2006 Q CORP.
       
FCMC 2006 R CORP.
       
FCMC 2006 S CORP.
       
FCMC 2006 T CORP.
       
FCMC 2006 U CORP.
       
FCMC 2006 V CORP.
       
FCMC 2006 W CORP.
       
FCMC 2006 X CORP.
       
FCMC 2006 Y CORP.
       
FCMC 2006 Z CORP.
       
FCMC 2007 A CORP.
       
FCMC 2007 B CORP.
       
FCMC 2007 C CORP.
       
FCMC 2007 D CORP.
       
FCMC 2007 E CORP.
       
FCMC 2007 F CORP.
       
FCMC 2007 G CORP.
       
FCMC 2007 H CORP.
       

 

 



--------------------------------------------------------------------------------



 



         
FCMC 2007 I CORP.
       
FCMC 2007 J CORP.
       
FCMC 2007 K CORP.
       
FCMC 2007 L CORP.
       
FCMC 2007 M CORP.
       
FCMC 2007 N CORP
       
FCMC 2007 O CORP.
       
FCMC 2007 P CORP.
       
FCMC 2007 Q CORP.
       
FCMC 2007 R CORP.
       
FCMC 2007 S CORP.
       
FCMC 2007 T CORP.
       
FCMC 2007 U CORP
       
FCMC 2007 V CORP.
       
FCMC 2007 W CORP.
       
FCMC 2007 X CORP.
       
FCMC 2007 Y CORP.
       
FCMC 2007 Z CORP
       
FCMC 2007 AA CORP.
       
FCMC 2007 AB CORP.
       
FCMC 2007 AC CORP.
       
FLOW 2006 A CORP.
       
FLOW 2006 B CORP.
       
FLOW 2006 C CORP.
       
FLOW 2006 D CORP.
       
FLOW 2006 E CORP.
       
 
       
FLOW 2006 G CORP.
       
FLOW 2006 H CORP.
       
FLOW 2007 A CORP.
       
FLOW 2007 B CORP
       
FLOW 2007 C CORP.
       
FLOW 2007 D CORP.
       
RONTEX CORPORATION
       
SIX HARRISON CORPORATION
       
HARRISON FIRST CORPORATION
       
HARRISON FINANCIAL ASSOCIATES, INC.
       
HARRISON FUNDING CORPORATION
       
RONTEXT 1617 CORPORATION
       
RONTEX 1617 CORPORATION
       
JUNIPER CORP.
       
NEWPORT 50 CORPORATION
       
SIX HARRISON CORPORATION
       
HUDSON MANAGEMENT CORPORATION
       

 

 



--------------------------------------------------------------------------------



 



         
TRIBECA FUNDING CORPORATION
       
 
       
TRIBECA L 2005 CORP.
       
TRIBECA LII 2005 CORP.
       
TRIBECA LIII 2005 CORP.
       
TRIBECA LIV 2005 CORP.
       
TRIBECA LIX 2006 CORP.
       
TRIBECA LV 2005 CORP.
       
TRIBECA LVI 2005 CORP.
       
TRIBECA LVII 2006 CORP.
       
TRIBECA LVIII 2006 CORP.
       
TRIBECA LX 2006 CORP.
       
TRIBECA LXI 2006 CORP.
       
TRIBECA LXII 2006 CORP.
       
TRIBECA LXIII 2006 CORP.
       
TRIBECA LXIV 2006 CORP.
       
TRIBECA LXIX 2006 CORP.
       
TRIBECA LXV 2006 CORP.
       
TRIBECA LXVI 2006 CORP.
       
TRIBECA LXVII 2006 CORP.
       
TRIBECA LXVIII 2006 CORP.
       
TRIBECA LXX 2006 CORP.
       
TRIBECA LXXI 2006 CORP.
       
TRIBECA LXXII 2006 CORP.
       
TRIBECA LXXIII 2006 CORP.
       
TRIBECA LXXIV 2006 CORP.
       
TRIBECA LXXIX 2007 CORP.
       
TRIBECA LXXV 2006 CORP.
       
TRIBECA LXXVI 2006 CORP.
       
TRIBECA LXXVII 2006 CORP.
       
TRIBECA LXXVIII 2006 CORP.
       
TRIBECA LXXX 2007 CORP.
       
TRIBECA LXXXI 2007 CORP.
       
TRIBECA LXXXII 2007 CORP.
       
TRIBECA LXXXIII 2007 CORP.
       
TRIBECA LXXXIV 2007 CORP.
       
TRIBECA LXXXIX 2007 CORP.
       
TRIBECA LXXXV 2007 CORP.
       
TRIBECA LXXXVI 2007 CORP.
       
TRIBECA LXXXVII 2007 CORP.
       
TRIBECA LXXXVIII 2007 CORP.
       
TRIBECA XC 2007 CORP.
       
TRIBECA XCI 2007 CORP.
       
TRIBECA XCII 2007 CORP.
       

 

 



--------------------------------------------------------------------------------



 



         
TRIBECA XCIII 2007 CORP.
       
TRIBECA XCIV 2007 CORP.
       
TRIBECA XCV 2007 CORP.
       
TRIBECA XIX 2004 CORP.
       
TRIBECA XV 2004 CORP.
       
TRIBECA XVII 2004 CORP.
       
TRIBECA XVIII 2004 CORP.
       
TRIBECA XX 2004 CORP.
       
TRIBECA XXI 2004 CORP.
       
TRIBECA XXII 2004 CORP.
       
TRIBECA XXIII 2004 CORP.
       
TRIBECA XXIV 2004 CORP.
       
TRIBECA XXIX 2005 CORP.
       
TRIBECA XXV 2004 CORP.
       
TRIBECA XXVI 2004 CORP.
       
TRIBECA XXVII 2004 CORP.
       
TRIBECA XXVIII 2004 CORP.
       
TRIBECA XXX 2005 CORP.
       
TRIBECA XXXI 2005 CORP.
       
TRIBECA XXXII 2005 CORP.
       
TRIBECA XXXIII 2005 CORP.
       
TRIBECA XXXIV 2005 CORP.
       
TRIBECA XXXIX 2005 CORP.
       
TRIBECA XXXV 2005 CORP.
       
TRIBECA XXXVI 2005 CORP.
       
TRIBECA XXXVII 2005 CORP.
       
TRIBECA XXXVIII 2005 CORP.
       
TRIBECA XXXX 2005 CORP.
       
TRIBECA XXXXI 2005 CORP.
       
TRIBECA XXXXII 2005 CORP.
       
TRIBECA XXXXIII 2005 CORP.
       
TRIBECA XXXXIV 2005 CORP.
       
TRIBECA XXXXIX 2005 CORP.
       
TRIBECA XXXXV 2005 CORP.
       
TRIBECA XXXXVI 2005 CORP.
       
TRIBECA XXXXVII 2005 CORP.
       
TRIBECA XXXXVIII 2005 CORP.
       
TRIBECA LI 2005 CORP.
       
 
       
TRIBECA XVI 2004 CORP.
       
FLOW 2007 E CORP
       
EMGOLD 57 CORP.
       
FCMC CORPORATE REFINANCE
       

 

 